Citation Nr: 0948240	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating of greater than 10 
percent for tinnitus.

2. Entitlement to service connection for arthritis of the 
right hand, including as secondary to a service-connected 
right hand felon disability.

3. Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1966 
to July 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan, and a November 
2006 rating determination by the RO of the VA in Augusta, 
Maine.  With respect to his claim for an increased initial 
rating for tinnitus, the Veteran had a hearing before a 
Decision Review Officer (DRO) in May 2006.  A transcript of 
that hearing is contained in the record.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is in receipt of a 10 percent rating, which is 
the schedular maximum authorized under VA regulations, for 
service-connected tinnitus.

2. Arthritis of the right hand is secondarily related to the 
Veteran's service-connected right hand felon disability.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the Veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2008); 38 C.F.R. §4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).

2. Arthritis of the right hand is proximately due to the 
Veteran's service-connected right hand felon disability.  38 
U.S.C.A. §§ 1101, 1110, 1137, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

A. Tinnitus

In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the Veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
Veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
additional notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


B. Arthritis of the Right Hand

With respect to the Veteran's claim for service connection 
for arthritis of the right hand, the Board finds that the 
entire benefit sought on appeal must been granted.  Thus, a 
lengthy discussion of VA's duties to notify and assist under 
the VCAA is unnecessary.  

II. Analysis

A. Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2009).

In the June 2005 rating decision, the Veteran was awarded 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective April 27, 2005.  The Veteran has since 
contended that he is entitled to a separate 10 percent rating 
for each ear in accordance with the ruling in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.   The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id. at 1348-49.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

As the Veteran filed his claim in May 2005, the Board finds 
that his claim was not subject to the stay, nor that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
is applicable.  Regardless, the Board concludes that the 
version of Diagnostic Code 6260 in effect during the time 
relevant to this appeal precludes an evaluation in excess of 
a single 10-percent for tinnitus.  Therefore, the Veteran's 
claim for separate 10 percent ratings for each ear for his 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected tinnitus presents such 
an exceptional disability picture so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's 
symptoms are fully contemplated under the schedular rating 
criteria and, interpreting case law accordingly, referral for 
extraschedular consideration is not necessary.

B. Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Finally, the service connection may be granted for 
injuries proximately due to existing service-connected 
disabilities.  38 C.F.R. § 3.310(a) (2009).

The Board notes that there was a recent amendment to the 
regulatory provisions governing secondary service connection.  
38 C.F.R. § 3.310 (2009).  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Prior to this amendment, secondary service 
connection was warranted for a disability when the evidence 
demonstrated that the disability for which the claim is made 
is proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was notified of the change in the regulatory scheme 
in the May 2007 Statement of the Case.  However, since the 
Veteran's claim was filed before the regulatory amendment 
took effect, the Board will apply the version most favorable 
to the Veteran, which in the present case is the old version 
of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In this case, evidence demonstrates that the Veteran's right 
hand arthritis is proximately due to his service-connected 
right hand disability.  In making its determination, the 
Board relies primarily on a letter dated in August 2005 
written by the Veteran's private physician in which he states 
that the Veteran's right hand felon disability has caused a 
loss of hand strength which in turn has caused arthritis to 
develop.  

The Board notes a later VA opinion from October 2006 stating 
that the Veteran's right hand arthritis is not likely related 
to his service-connected right hand felon disability.  
However, the Board does not find this opinion any more 
probative than the opinion of the Veteran's private physician 
since it does not appear the VA examiner had any special 
knowledge or understanding allowing him to make a more 
informed decision than the Veteran's private physician.


Therefore, the Board concludes that the evidence is at least 
in equipoise.  By resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the evidence demonstrates 
the Veteran's right hand arthritis is related to his service-
connected right hand felon disability, and service connection 
must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate rating for 
each ear, is denied.

Entitlement to service connection for right hand arthritis, 
as secondary to a right hand felon disability, is granted.


REMAND

The Veteran is currently service connected for an anxiety 
disorder with a disability rating of 50 percent.  The Veteran 
contends that he is unemployable as a result of this 
disability.

A total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).  Disabilities resulting from 
a common etiology are considered a single disability for 
purposes of determining whether the Veteran has a singular 
disability rated at 60 percent or more, or at 40 percent or 
more in combination.  Id.  

In the present case, the Veteran is currently service-
connected for an anxiety disorder with a history of 
posttraumatic stress disorder (PTSD) with a disability rating 
of 50 percent.  Although the Veteran does not meet the 
regulatory threshold outlined above for consideration for 
TDIU, the Board notes that remand for a VA medical 
examination is nevertheless warranted.

Initially, the Board notes that even when the threshold 
percentages for consideration are not met, a veteran's claim 
may still be referred to the Director, Compensation and 
Pension Service for an extraschedular rating, including in 
cases where the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  38 
C.F.R. § 4.16(b).

In this case, the Board finds that there is at least some 
indication that the Veteran in this case is unable to obtain 
or maintain substantially gainful occupation because of his 
service-connected anxiety disorder.  An August 2005 statement 
from the Veteran's most recent employer states that the 
Veteran was terminated in January 2003 because he no longer 
able to interact with co-workers, customers, and management 
as a result of his PTSD.  Based on this statement, the Board 
finds that remand is warranted for a VA medical examination 
to determine whether the Veteran is capable of obtaining and 
maintaining substantially gainful employment.  See McLendon 
v. Nicholson, 20 Vet. App 79, 86 (2006) (citing 38 U.S.C.A. 
§ 5103A(d)(2)) (stating that an examination is necessary when 
there is an indication that a disability or persistent or 
recurrent symptoms of a disability may be associated with a 
veteran's service or with another service-connected 
disability, but insufficient competent medical evidence on 
file for the (Board) to make a decision on the claim). 

Finally, the Board finds that if, upon completion of a VA 
medical examination, there is sufficient evidence that the 
Veteran is unable to obtain or maintain substantially gainful 
employment, the Agency of Original Jurisdiction (AOJ) should 
refer the Veteran's claim for extra-schedular consideration 
in accordance with 38 C.F.R. § 4.16(b)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the impact of his 
service-connected anxiety disability on 
his employability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  The examiner should describe 
the symptomatology associated with the 
Veteran's service-connected anxiety 
disability.  The examiner should also 
describe the impact such symptomatology 
has on the Veteran's industrial 
adaptability.  The examiner should 
expressly describe what types of 
employment activities are limited because 
of the Veteran's service-connected anxiety 
disability and what types of employment, 
if any, are feasible given the Veteran's 
functional impairment.  

Finally, the examiner should opine whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's service-connected 
anxiety disability renders him unable to 
obtain or maintain substantially gainful 
employment.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2. If, upon completion of a medical 
examination, there is substantial evidence 
that the Veteran is unable to obtain or 
maintain substantially gainful employment, 
refer the Veteran's claim to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration.

3. Finally, upon completion of the above 
and any other development deemed 
necessary, review the expanded record and 
determine whether the Veteran has 
submitted evidence sufficient to warrant 
entitlement to TDIU.  Unless TDIU is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


